1
2
3
4
5
6
7
                               UNITED STATES DISTRICT COURT
8                             CENTRAL DISTRICT OF CALIFORNIA
9
10    Chris Langer,
                                                    Case 2:18-CV-01919-R-KS
11               Plaintiff,
                                                    Amended Judgment Re: Default
12       v.                                         Judgment

13    Moussa Peykar, in individual and
      representative capacity as trustee;
14    Mary Peykar, in individual and
      representative capacity as trustee;
15    Panchitos Packing, Inc., a California
      Corporation; and Does 1-10,
16
                 Defendants.
17
18
19            Following the Court’s ruling on August 22, 2018, the Court grants JUDGMENT
20   in favor of plaintiff Chris Langer and against defendant Panchitos Packing, Inc. in the
21   amount of $4,000 in statutory damages, $4,130.00 in attorneys’ fees, and $660 in costs –

22   totaling $8,790.00.

23
24   Dated: October 18, 2018             __________________________________________
                                         Hon. MANUEL L. REAL
25
                                         United States District Court Judge
26
27
28



                                                1

     Proposed JUDGMENT                                                            2:18-CV-01919-R-KS
